Conlan, J.
The only questions in the case are, whether the defendants were liable to the plaintiff jointly, and whether the liability was to the plaintiff or her husband. The action is for borrowed money and the evidence is in conflict; that of the plaintiff tending to show that she loaned the money in question to both of the defendants, and that of the defendants tending to show the defendant Adam Gebhardt borrowed the money of the plaintitff’s husband.
There is not a single exception in the entire record nor was any request made by the defendants for instruction to the jury; no motion was made for a dismissal of the complaint at any stage of the trial, and the questions to be determined were wholly within the province of the jury to find, and we do not discover any error or reason which calls for a reversal.
Judgment and order appealed from affirmed, with costs.
O’Dwyer, J., concurs.
Judgment and order affirmed, with costs.